Citation Nr: 0015102	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO denied entitlement to a TDIU.

The veteran and his spouse presented oral testimony before a 
Hearing Officer at the RO in September 1996; a transcript of 
which has been associated with the claims file.

In August 1997, the Board of Veterans' Appeals (the Board) 
granted an increased evaluation of 70 percent for post-
traumatic stress disorder (PTSD), denied increased 
evaluations for service-connected bilateral hearing loss and 
tinnitus, and denied reopening the claims of entitlement to 
service connection for disabilities of the left shoulder and 
cervical and thoracic spine.  The Board also acknowledged a 
July 1997 statement of the representative as a formal notice 
of disagreement with the RO's March 1997 denial of 
entitlement to a TDIU, and directed the RO to issue a 
statement of the case in response thereto.  

In September 1997 the RO implemented the Board's August 1997 
grant by issuing a rating decision assigning an increased 
evaluation of 70 percent for PTSD.  The RO also issued a 
statement of the case as to the denial of entitlement to a 
TDIU.  The veteran submitted a substantive appeal in response 
thereto in January 1998.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The highest level of education attained by the veteran is 
two years of college with an associate's degree in applied 
science machine tool technology.

2.  The veteran has post-service work experience as a 
machinist and in maintenance.  He is not currently working 
and reportedly last worked fulltime in 1991.

3.  The veteran is service-connected for PTSD, currently 
evaluated as 70 percent disabling; tinnitus, currently 
evaluated as 10 percent disabling; and bilateral hearing loss 
and residuals from a laceration to the right eye, both 
currently evaluated as noncompensable.  The combined 
schedular evaluation is 70 percent.

4.  The competent and probative evidence of record does not 
show that the veteran's service-connected disabilities are of 
sufficient severity so as to prevent him from engaging in 
substantially gainful employment consistent with his 
educational attainment and occupational experience, and 
without regard to age or nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his claim for entitlement to a TDIU in 
April 1996.  He reported occupational experience as an oil 
field worker, maintenance man, and machinist.  He reported he 
had completed two years of college.  He reportedly had an 
Associate's Degree of Applied Science, machine tool 
technology.  He indicated he had last worked fulltime in 
December 1991.

The veteran and his wife presented oral testimony before a 
Hearing Officer at the RO in September 1996.  The veteran 
stated he had difficulty in school (at the time he was 
obtaining his Associate's Degree) because he could not 
concentrate.  He complained of having nightmares and being 
violent over small things.

The veteran stated he had worked while going to school as a 
machinist but that he had to stop working because of his 
shoulders.  Additionally, he testified that he had problems 
getting along with others.  Specifically, he did not like 
people telling him what to do and would blow up when this 
occurred.  He noted he was very uncomfortable in crowds.

The veteran's spouse stated that he was unable to work 
because of his PTSD.  The veteran stated he felt that his 
PTSD caused a severe impairment in the ability to obtain and 
retain employment.

A January 1997 VA examination report reveals that examination 
of the eyelids showed no scars.

A January 1997 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
30
55
60
LEFT

15
50
85
80

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 86 percent in the left 
ear.

The examiner stated the veteran had mild to moderately severe 
hearing loss in the right ear and moderate to severe hearing 
loss in the left ear.  The veteran reported soft ringing 
tinnitus in the right ear and loud ringing tinnitus in the 
left ear.  

A January 1997 VA examination report shows a finding that the 
veteran could perform jobs involving low stress, sedentary 
activities, and little interaction with the public.

A February 1997 VA psychiatric evaluation shows the veteran 
was not currently involved with treatment for his PTSD.  He 
indicated he was on medication, which had helped his mood 
swings, but that his temper and ability to relate to other 
people was significantly impaired.

The veteran reported he had had a number of different jobs 
since he had returned from Vietnam, but that often his job 
would end because of difficulty he had had with his bosses 
and/or with his co-workers.  He stated he had not been able 
to work a full-time job since obtaining his Associate's 
Degree due to chronic back and shoulder pain.  He stated he 
wanted to return to work but felt that he had significant 
difficulty relating to peers and supervisors.

The examiner stated the veteran's mood was markedly dysphoric 
and his affect was moderately constricted.  He noted suicidal 
and homicidal ideations were not present at the time of the 
evaluation.  The diagnosis was PTSD, which the examiner 
stated was mild to moderate in severity.

The examiner stated the following as to the veteran's 
employability:

With regard to the veteran's limitations 
on employment due to his psychiatric 
disturbance, the veteran reports that 
he's had a checkered history of ability 
to relate to supervisors and to manage 
conflict with coworkers.  This appears to 
be the central problem in his returning 
to most forms of employment relative to 
his [PTSD].  His irritability and 
fluctuation in motivation generally 
interfere with his ability to sustain 
concentration and to work effectively in 
teams with other people.  The veteran has 
had some success when he's worked in a 
relatively isolated position, such as 
with the railroad as a track inspector.  
He states that it was the physical 
demands of this job that lead to his 
disqualification for further employment 
with the railroad.  

If a sedentary activity could be located 
that required minimal supervision and 
minimal interaction with the public, the 
veteran might be able to motivate himself 
to be successful in this position.

The examiner entered a Global Assessment of Functioning (GAF) 
score of 60 for the past year and a score of 50 for his PTSD.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
disability under various diagnoses are to be avoided.  
38 C.F.R. § 4.14. (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph and extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (1999).

In Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that in a claim for a TDIU, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  

Under 38 C.F.R. § 4.16(b) (1999), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.  
See id.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  

An unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).  

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore, 1 
Vet. App. at 358.

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  


Specific attention is afforded the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  Determinations are made irrespective of the 
veteran's age, however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  See id.

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed on November 7, 1996.  
Additionally, the criteria which address evaluations for 
impairment of auditory acuity were changed effective June 10, 
1999.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies unless otherwise indicated.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Thus, the veteran's PTSD, bilateral hearing 
loss, and tinnitus must be considered under both the previous 
and the amended rating criteria to determine which version is 
more favorable to his service-connected disabilities.


The previous criteria for mental disorders and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

The amended criteria for mental disorders and the applicable 
ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.




Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (effective November 7, 
1996).

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  Under the criteria 
effective June 10, 1999, a 10 percent evaluation may be 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective June 10, 1999).

The Board notes that the changes made to the evaluations for 
impairment of auditory acuity were not substantive in regard 
to the facts in this case, and thus neither is more favorable 
to the veteran's claim.


Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 44117-44122 
November 18, 1987, and correction 52 Fed. Reg. 40439 December 
7, 1987.  

Under the previous regulations, Table Via was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established 
by a state-licensed audiologist including a controlled speech 
discrimination tests (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective June 10, 1999).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Table Via is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI of Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86a 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).

The Court has noted that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

A noncompensable evaluation is warranted for a scar that is 
slightly disfiguring to the face.  38 C.F.R. § 4,118, 
Diagnostic Code 7800 (1999). A 10 percent evaluation is 
warranted when the scar is moderately disfiguring.  Id.  A 30 
percent evaluation is warranted when the scar is severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  Id.  A 50 percent evaluation is 
warranted for scars on the face that are completely or 
exceptionally repugnant in deformity on one side of the face, 
or scars that establish marked or repugnant bilateral 
disfigurement.  Id.  

A 10 percent evaluation may be assigned for superficial scars 
that are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

Other scars may be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

When the Rating Schedule does not provide a 0 percent 
evaluation for a Diagnostic Code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased or total rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected disabilities for the 
purpose of obtaining a TDIU (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for a TDIU is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the veteran was afforded the benefit of 
additional contemporaneous comprehensive examinations by VA 
to include competent medical opinions by VA medical 
professionals.  There is no additional evidence the Board has 
been made aware of that has not already been requested and/or 
obtained.  Accordingly, no further assistance to the veteran 
is required.

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment from his service-connected disabilities, 
particularly his PTSD.

In order to evaluate the veteran's claim under the objective 
standard, the Board has to evaluate the service-connected 
disabilities under the VA Schedule for Rating Disabilities.  
The Board will address each service-connected disability 
separately.

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling.  The Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent.  No medical professional has stated 
that the veteran is unable to work due to his PTSD symptoms.  
In fact, in the January 1997 psychiatric evaluation report, 
the examiner stated that the veteran's PTSD symptoms were 
mild to moderate in severity.  

Considering the veteran's PTSD under the previous criteria, 
the evidence does not establish that he has been rendered 
totally disabled as a result thereof.  He is not virtually 
isolated in the community.  Additionally, he has  not 
demonstrated gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Finally, as stated above, no medical 
professional has stated that the veteran's PTSD has rendered 
him demonstrably unable to obtain or retain employment.  


Considering the veteran's PTSD under the amended criteria, 
the evidence does not establish that the he has gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In January 1997 a VA examiner stated that the veteran denied 
homicidal and suicidal ideations, and hallucinations and 
delusions.  His memory was considered grossly intact.  He was 
appropriately dressed and groomed, cooperative, and fully 
oriented.  Thus, the Board finds that the preponderance of 
the evidence is against a finding that the record supports 
assignment of a 100 percent evaluation for PTSD under the 
amended criteria.

The Board is aware that the examiner assigned a GAF score of 
50 for PTSD.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
score of 50 (which is within the range of 41-50) is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  Although a 
GAF score of 50 includes the inability to keep a job; 
however, the examiner made a specific determination that the 
veteran would be able to work.

Therefore, based on a review of the evidence of record, the 
Board finds that the service-connected PTSD does not warrant 
an evaluation in excess of 70 percent under the previous or 
amended criteria for rating mental disorders.

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling.  The veteran is at the 
maximum evaluation for tinnitus, and thus an evaluation in 
excess of 10 percent is not available under the previous or 
amended criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

The veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling.  The Board finds no evidence of 
record which indicates that his disability warrants a 
compensable evaluation.  His most recent audiological 
evaluation in January 1997 revealed an average pure tone 
threshold of 40 decibels in the right ear and of 58 decibels 
in the left ear.  With speech recognition of 94 percent in 
the right ear and 86 percent in the left ear, this 
establishes a bilateral hearing loss disability which is no 
more than noncompensably disabling.  There has been no 
evidence of record demonstrating that the veteran's hearing 
has worsened.  Based on a review of the evidence of record, 
the Board finds that the service-connected bilateral hearing 
loss does not warrant a compensable evaluation.

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  It has been held that 
the Board may consider regulations not considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment).  See 64 Fed. Reg. 25202 (1999).  

The Board finds, therefore, that this decision is not 
prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive and because 
those that are have no effect on the outcome of the veteran's 
claim.  See Bernard, supra; see also Edenfield v. Brown, 8 
Vet. App. 384 (1995).

The veteran's service-connected residuals from a laceration 
to the right eye is currently evaluated as noncompensably 
disabling.  The Board finds no evidence of record which 
indicates that this disability warrants a compensable 
evaluation.  In January 1997 the VA examiner stated that no 
scar could be found on the veteran's right eyelid.  
Additionally, he has not reported any complaints as to the 
scar on the right eyelid, and no medical professional has 
stated that any scarring is moderately disfiguring.  See 
38 C.F.R. Part 4, Diagnostic Code 7800.  

Finally, the veteran has not alleged that the scar on his 
right eyelid contributes to his unemployability (but he has 
alleged that the other service-connected disabilities 
contribute to it).  Based upon a review of the evidence of 
record, the Board finds that the service-connected residuals 
from a laceration to the right eyelid do not warrant a 
compensable evaluation.

Therefore, the Board has determined that the assigned 
disability evaluations for the veteran's service-connected 
disabilities are appropriate as to each disability.  It 
remains for the Board to determine if the veteran is unable 
to work due to his service-connected disabilities.  

The Board notes that the veteran meets the requirements set 
forth in 38 C.F.R. § 4.16(a).  The veteran has a service-
connected disability that is evaluated as 70 percent 
disabling.  See id.  

After careful review of the evidence of record, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for a TDIU.  The appellant alleges that he 
cannot work because of PTSD, hearing loss, tinnitus, and 
injuries to his neck and shoulders.  As noted above, he is 
not service connected for disabilities related to his neck 
and shoulders.  

No medical professional has stated that the veteran cannot 
work due to a service-connected disability or service-
connected disabilities.  In fact, there is evidence to the 
contrary.  

In January 1997 the VA examiner made a specific finding that 
the veteran would be able to work in a low stress job with 
sedentary activities and little interaction with the public.  
In February 1997 the VA examiner stated specifically that the 
veteran was able to work.  The veteran reported he was forced 
to quit his jobs because of his shoulder and back problems-
disabilities for which he is not service connected.

The Board finds that the VA examiners' determinations that 
the veteran is employable are the most probative evidence.  
Both examiners had the opportunity to review the claims files 
and examine the veteran, and both determined that the veteran 
was not precluded from gainful employment, but was in fact 
able to work.

The Board notes the veteran and his wife have alleged that he 
is unemployable due to his service-connected disabilities, 
particularly his PTSD.  They are competent to relate their 
perceptions of his disabling symptomatology for the purpose 
of the claim.  However, the evidence does not warrant a grant 
of a TDIU.  As lay persons, they are unable to express an 
opinion that the veteran is in fact unemployable due to his 
service-connected disabilities.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusion as to whether the 
veteran's has been rendered unemployable due to his service-
connected disabilities.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board places greater probative value on the reports of 
the most recent VA examinations conducted by health care 
professionals.



In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  Under section 4.16(b), the Board must 
determine whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability or 
disabilities.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (1999); however, the evidence fails to show that 
the disability picture in question is so exceptional or 
unusual as to warrant the assignment of an extraschedular 
evaluation.  As indicated in governing regulation and Court 
precedents, 38 C.F.R. § 3.321(b)(1) applies only in 
"exceptional" cases where the ratings in the VA Schedule 
for Rating Disabilities are inadequate to compensate for the 
average loss of earning capacity attributable to specific 
disabilities.

The Board finds the service-connected disabilities are not 
reflective of an exceptional case where the VA Schedule for 
Rating Disabilities is inadequate to compensate for the 
average loss of earning capacity attributable to specific 
disability.

This finding is based on the VA examination reports of 
January 1997 and February 1997, wherein both examiners stated 
that the veteran was not precluded from gainful employment.  
There is no indication that the veteran's service-connected 
disabilities influence his employability in ways not 
contemplated by the rating schedule.

Section 4.16(b) applies only where a claimant is unable to 
secure or follow a substantial gainful occupation by reason 
of service-connected disabilities.  38 C.F.R. § 4.16(b).  


As noted in Kellar v. Brown, 6 Vet. App. 156, 161 (1994), 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) and a total rating under section 4.16(b) are 
based upon different factors, and the evidence must show that 
the veteran is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.

In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
disabilities cause him to be unable to secure and follow a 
substantially gainful occupation.  Such determination is 
supported by the two examiners who determined that the 
veteran was not precluded from gainful employment.

When the examination findings regarding the veteran's 
service-connected disabilities are considered in light of his 
types of employment over the years, it becomes apparent that 
the evidence does not show that service-connected 
disabilities alone prevent him from securing a gainful 
occupation.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potentially applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a TDIU 
for the reasons discussed herein.

The evidence has clearly shown that the service-connected 
disabilities, when evaluated in light of the veteran's 
educational attainment and occupational experience, have not 
rendered him unable to obtain all kinds of substantially 
gainful employment.

Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of that matter 
on that basis.  38 U.S.C.A. § 5107(b) (West 1991)..


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

